DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/31/2022 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 1-9 previously set forth in the Non-Final Office Action mailed 03/01/2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Ahn et al (US 20130330588), hereinafter, Ahn.

Regarding claim 1, Ahn teaches a diagnostic ultrasound apparatus (200, Fig. 1) comprising: 
a body (200) that generates an ultrasound image (“the portable ultrasonic scanning apparatus 200" [0054]-[0055]; Fig. 1; “As illustrated in FIG. 5, the portable ultrasonic scanning apparatus 200 … includes a probe 260, beam-former 270, image processor 290,” [0068]) based on a received signal (“The image processor 290 includes a signal processor 291, scan converter 292, image processor 293, and video processor 294. The signal processor 291 forms ultrasonic image data by performing envelope detection processing that detects the strength of the focused signals from the beam-former 270.” [0071]; Figs. 5-6) that transmits and receives an ultrasound wave (“The probe 260 includes 1D, 2D or 3D inverters. The probe 260 transmits ultrasonic beams (or ultrasonic signals), generated as each inverter appropriately delays pulse signals, to a subject through a transmission scan line. The ultrasonic signals (i.e. ultrasonic echo signals) reflected from the subject are inputted to the respective inverters with different reception intervals to thereby be inverted into electric signals.” [0069]. “The beam-former 270 receives the signals from the probe 260 and changes the received analog signals into digital signals. Also, the beam-former 270 generates focused signals from the received digital signals.” [0070], Figs. 5-6); and 
an input/output port (140) that is connectable to the body (“The second terminal 140 may be connected to the power port 230 of the portable ultrasonic scanning apparatus 200 via the cable 300, or may come into contact with a third terminal 440 of a cart 400 when the battery pack 100 is mounted to the cart 400 that will be described hereinafter.” [0054], Figs. 1-5, 7-8), 
wherein:
the body includes a body-side connection part (230) having a plurality of terminal connection ports (“The power source unit 210 is connected to the second terminal 140 
through the relays 220, the power port 230 and the cable 300.  Here, the batteries 120 mounted in the battery pack 100 are separate from each other even if all of the relays 220, power port 230, cable 300 and second terminal 140 are connected to one another.  As such, it may be possible to achieve connection between the power source unit 210 and only the single battery 120 by 
controlling On or Off operation of the relays 220." [0080] Port 230 seen in Fig. 5 with 3 terminal connection ports to connect to each battery 120 separately via port 140, with 3 independent connections shown by lines and arrows),
the input/output port includes a port-side connection part (140, Fig. 5) that collectively holds terminals (shown by arrows in Fig. 5) corresponding to the terminal connection ports (“power port 230, cable 300 and second terminal 140 are connected to one another.” [0080] There is a correspondence between the terminals and terminal connection ports shown by 3 arrows in Fig. 5 between 140 and 230), 
the body-side connection part and the port-side connection part are connectable by a connection method chosen between an indirect connection method via a connector (300) and a direct connection method not via the connector (“The second terminal 140 may be connected to the power port 230 of the portable ultrasonic scanning apparatus 200 via the cable 300,” [0054], Figs. 1, 5), 
the input/output port is connectable to and detachable from the body (seen in Fig. 1. (“The second terminal 140 may be connected to the power port 230 of the portable ultrasonic scanning apparatus 200 via the cable 300,” [0054], Figs. 1, 5), 
the input/output port is connectable to and detachable from a cart (400) to which the body is attachable and from which the body is detachable ("Another aspect of the present disclosure relates to a cart for a portable ultrasonic scanning apparatus.  The cart includes a support stand on which the portable ultrasonic scanning apparatus is placed" [0029]. “The second terminal 140 … may come into contact with a third terminal 440 of a cart 400 when the battery pack 100 is mounted to the cart 400 that will be described hereinafter.” [0054], Fig. 8. “The power port 230 is connected to the second terminal 140 of the battery pack 100 and a fourth terminal 450 of the cart 400 through the cable 300, and transmits power of the battery pack 100 to the power source unit 210.” [0078]. “As illustrated in FIGS. 7 and 8, the cart 400 according to the embodiment of the present disclosure includes a support stand 410 on which the portable ultrasonic scanning apparatus 200 is placed” [0097]; “attachment/detachment of the battery pack 100” [0098], Figs. 1-5, 7-9. The body 200 is attachable and detachable at least because it is attached by cable 300 to the cart as seen in Fig. 7), 
the input/output port is configured to be used with the body in a state in which the body is connected to the input/output port and in which the body is not attached to the cart (“FIGS. 1 to 3 illustrate a battery pack and a portable ultrasonic scanning apparatus according to an embodiment of the present disclosure.  As illustrated in FIG. 1, the battery pack 100 according to the embodiment of the present disclosure is connected to a power port 230 of the portable ultrasonic scanning apparatus 200 via a cable 300 to supply power to the portable ultrasonic scanning apparatus 200.” [0048]; Figs. 1-3, 5), and 
the input/output port is configured to be used with the body and the cart in a state in which the body is attached to the cart and in which the input/output port is connected to the cart (seen in Fig. 7. “As illustrated in FIGS. 7 and 8, the cart 400 according to the embodiment of the present disclosure includes a support stand 410 on which the portable ultrasonic scanning apparatus 200 is placed” [0097]).  

Regarding claim 2, Ahn teaches the diagnostic ultrasound apparatus according to claim 1, wherein the body-side connection part of the body includes a plurality of body-side connection parts ports at a plurality of locations (“The power source unit 210 is connected to the second terminal 140 through the relays 220, the power port 230 and the cable 300.  Here, the batteries 120 mounted in the battery pack 100 are separate from each other even if all of the relays 220, power port 230, cable 300 and second terminal 140 are connected to one another." [0080] Port 230 seen in Fig. 5 with 3 terminal connection ports to connect to each battery 120 separately via port 140, as shown by arrows).
Regarding claim 3, Ahn teaches the diagnostic ultrasound apparatus according to claim 1.
Ahn teaches that the connector is a connector with a cable (300) (“power port 230, cable 300 and second terminal 140 are connected to one another." [0080], Figs. 1, 5).
Regarding claim 4, Ahn teaches the diagnostic ultrasound apparatus according to claim 1,
further comprising the cart to which the body is attachable and from which the body is detachable (seen in Fig. 7. “As illustrated in FIGS. 7 and 8, the cart 400 according to the embodiment of the present disclosure includes a support stand 410 on which the portable ultrasonic scanning apparatus 200 is placed” [0097]), the cart including: 
a first connection part (450) that is connectable to the body-side connection part (“The third terminal 440 is connected to a fourth terminal 450 installed to the exterior of the support stand 410.  The fourth terminal 450 is connected to the power port 230 of the portable ultrasonic scanning apparatus 200 via the cable 300.” [0100], Figs. 7, 9) and 
a second connection part (440) that is connectable to the port-side connection part (“The second terminal 140 … may come into contact with a third terminal 440 of a cart 400 when the battery pack 100 is mounted to the cart 400 that will be described hereinafter.” [0054]. “The third terminal 440 is installed on a rear surface of the mounting recess 430 so as to come into contact with the second terminal 140 of the battery pack 100 when the battery pack 100 is mounted in the mounting recess 430.” [0099], Fig. 8).  
Regarding claim 5, Ahn teaches the diagnostic ultrasound apparatus according to claim  4, wherein the first connection part and the second connection part are configured as a connection unit (united by “the relays 220”), into which the first connection part and the second connection part are integrated as a pair (“the relays 220 may be installed between the third terminal 440 and the fourth terminal 450, and may be driven in response to a control instruction of the controller 250 of the portable ultrasonic scanning apparatus 200." [0100], Figs. 7-9).  
Regarding claim 6, Ahn teaches the diagnostic ultrasound apparatus according to claim 5, wherein the connection unit of the cart includes a plurality of connection units (220, correspond to “the relays 220”) at a plurality of locations (3 locations)(one location out of three is traced by dashed dotted line in Fig. 8) each comprising an integrated pair of first and second connection parts (440, 450), wherein the plurality of connection units are respectively disposed at a plurality of locations (“the relays 220 may be installed between the third terminal 440 and the fourth terminal 450, and may be driven in response to a control instruction of the controller 250 of the portable ultrasonic scanning apparatus 200." [0100], Figs. 7-9. Locations correspond to three units, with each unit connecting a single battery 120, Fig. 8).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn as applied to claim 4, and further in view of Park et al (US 20180235580), hereinafter, Park, and Lee et al (US 20140350357), hereinafter Lee.
Regarding claim 7, Ahn teaches the diagnostic ultrasound apparatus according to claim 4.
 Ahn teaches a hardware processor (290) that performs arithmetic processing (“The beam-former 270 receives the signals from the probe 260 and changes the received analog signals into digital signals. Also, the beam-former 270 generates focused signals from the received digital signals.” [0070]. “The image processor 290 includes a signal processor 291, scan converter 292, image processor 293, and video processor 294. The signal processor 291 forms ultrasonic image data, by performing envelope detection processing that detects the strength of the focused signals from the beam-former 270.” [0071]. “The image processor 293 performs various image processings (for example, B-mode image processing and Doppler image processing) on the scan-converted ultrasonic image data.” [0073], Fig. 5); and 
While teaching the hardware processor (290) ([0071], [0073]; Fig. 5), Ahn does not teach that the cart includes a hardware processor including a CPU. 
However, in the ultrasonic diagnostic imaging field of endeavor, Park discloses ultrasonic diagnostic apparatus and method for controlling the same, which is analogous art. Park teaches that the cart (200, Fig. 1) includes a hardware processor including a CPU (“The signal processor 210, the image generator 230, and the volume data generator 240 may be implemented by a central processing unit (CPU)” [0097]; “The second processor 221 may be implemented by a CPU”, [0100], Fig. 2).
Therefore, based on Park’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ahn to have the cart that includes a hardware processor including a CPU, as taught by Park, in order to facilitate fast signal processing and image generation (Park: [0097]).
While Ahn teaches that the body-side connection part (230) and the input/output port (140) are connected (arrows between 140 and 230 seen in Fig. 5), Ahn modified by Park further does not teach a path giving access to the CPU and a path not giving access to the CPU when the body-side connection part and the input/output port are connected.   
However, in the ultrasonic diagnostic imaging field of endeavor, Lee discloses ultrasonic diagnostic system, which is analogous art. Lee teaches a path giving access to the CPU (a path between 580 and 560 in Fig. 6) and a path not giving access to the CPU (a path between 580 and 550 in Fig. 6) when the body-side connection part and the input/output port are connected (when 400 and 500 are connected, Fig. 6).  
Therefore, based on Lee’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ahn and Park to have a path giving access to the CPU and a path not giving access to the CPU when the body-side connection part and the input/output port are connected, as taught by Lee, in order to facilitate charging of a portable ultrasonic device and also enable utilization of various processing functions of a cart-based device (Lee: [0063], [0069]). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn as applied to claim 1, and further in view of Haynes (US 20060178579), hereinafter, Haynes.
Regarding claim 8, Ahn teaches the diagnostic ultrasound apparatus according to claim 1.
While teaching a power source, Ahn does not teach that the input/output port includes a power source. 
However, in the ultrasonic diagnostic imaging field of endeavor, Haynes discloses determining respiratory or circulatory health condition in animals for improved management using ultrasound imaging (Abstract, [0395]), which is analogous art. Haynes teaches that the input/output port includes a power source (“Input/output module 4321 controls the signals input to and from computer 4241 and to the components housed in handpiece 4181. Again, the I/O module 4321 is a conventional piece of equipment .... One prototype was assembled using an OPTO 22 I/O board. The OPTO 22 I/O board includes: … a PBSA PP/S power supply”. [0401]).
Therefore, based on Haynes’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ahn to have the input/output port that includes a power source, as taught by Haynes, in order to facilitate ultrasound imaging to diagnose health conditions using a conventional piece of equipment (Haynes: Abstract, [0401]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn as applied to claim 1, and further in view of Lee et al (US 20140350357), hereinafter Lee.
Regarding claim 9, Ahn Lee teaches the diagnostic ultrasound apparatus according to claim 1.
Ahn does not teach that the input/output port includes at least one of an external-device connection terminal, an image output terminal and a probe port. 
However, in the ultrasonic diagnostic imaging field of endeavor, Lee discloses ultrasonic diagnostic system, which is analogous art. Lee teaches that the input/output port (321-325, Figs. 2-3; 1115, Fig. 11) includes at least one of an external-device connection terminal, an image output terminal and a probe port (“a probe port 210,” [0048], Fig. 3; “the probe ports 321 to 325” [0053]; “any number of probe ports may be provided." [0052]. “The same probe or different kinds of probes may be connected to the at least one or more probe connection ports 1121 to 1124. Here, the at least one or more probe connection ports 1121 to 1124 correspond to the at least one or more probe connection ports 321 to 325 of FIG. 3.” [0173], Fig. 11).
Therefore, based on Lee’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ahn to have the input/output port that includes at least one of an external-device connection terminal, an image output terminal and a probe port, as taught by Lee, in order to facilitate probe connectivity to the ultrasound diagnostic device (Lee: [0054]). 

Response to Arguments
                                                         
Applicant's arguments filed 05/31/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Ahn.

Response to the 35 U.S.C. §102 rejection arguments on pages 5-9 of the REMARKS.
Claims 1-9                
The Applicant argues that “Lee does not teach "an input/output port" that is a separate component which is connectable to and detachable from both the portable diagnostic device 200, 400, 920, 1150 (a body, according to the Examiner) and connectable to and detachable from the docking devices 300, 500, 960, and 1170 (i.e., a cart).” (Page 7). This argument is moot because the rejection is made in over Ahn. Ahn teaches an input/output port (140) hat is a separate component connectable to and detachable from both the body and connectable to and detachable from the cart (“The second terminal 140 may be connected to the power port 230 of the portable ultrasonic scanning apparatus 200 via the cable 300, or may come into contact with a third terminal 440 of a cart 400 when the battery pack 100 is mounted to the cart 400 that will be described hereinafter.” [0054], Figs. 1-5, 7-8). The dependent claims are not allowable because the respective base claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793     
         

/YI-SHAN YANG/Primary Examiner, Art Unit 3793